Order Supreme Court, New York County (Donna M. Mills, J.), entered October 15, 2008, which granted defendant’s motion for summary judgment dismissing the complaint,, unanimously affirmed, without costs.
The record demonstrates that it was raining when plaintiff boarded the bus and still raining when she slipped while attempting to exit the bus. Plaintiff claims she slipped on a puddle of water on the floor of the bus. Defendant is not obligated to provide a constant remedy for the tracking of water onto a bus during an ongoing storm (Duncan v New York City Tr. Auth., 260 AD2d 213 [1999]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Friedman, J.P, McGuire, Renwick, Richter and Manzanet-Daniels, JJ.